DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/8/2021.
Claims 1, 4, and 11 are amended.
Claims 5, 10, and 12 are cancelled.
Claims 1-4, 6-9, 11, and 13-17 are pending.
The Applicant’s amendment to claim 1 filed 3/8/2021 renders the Examiner’s interpretation under 35 USC 112(f) moot. 

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 11 filed 3/8/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, the claim limitations “when the mouthpiece is in the first position, an electrical connection between the power supply and control circuit is interrupted to switch the aerosol generating means to the deactivated state” and “when the mouthpiece is in the second position, the electrical connection between the power supply and the control circuit is completed to switch the aerosol generating means to the activated state” lack written description. The Applicant states that this amendment is supported by the paragraph bridging pages 9 and 10 of the instant specification and originally presented claims 10 and 12. That paragraph states:
“In this embodiment, the casing 3 of the body portion 2 encloses or houses a power supply 10, such as a battery unit, which connects electrically with a control unit 11 provided on a printed circuit board 12 arranged at the end region 5 of the casing 3 and covered by the sleeve member 6. When the mouthpiece 4 with the sleeve member 6 is moved axially against the bias of the spring 9 and rotationally via the 25slot 7 and pin 8 to the second position B shown in Figs. 4 and 5, the coil spring 9 is compressed and an electrical connector element 13, here in the form of a sheath surrounding the central channel C of the mouthpiece 4 within the sleeve member 6, moves into contact with a wave-type spring washer 14. The flexible wave-type spring washer 14 is thereby pressed into electrical contact with the printed circuit 30board 12 of the control unit 11, as lobe- or tongue-like projections 15 on the spring washer 14 engage with upper ends 16 of grooves 17 on an inner side of the sleeve member 6. In this way, an aerosol generating means 18 for vaporizing liquid stored in a reservoir (not shown) is electrically connected and activated in the second position B via its connection with the sheath 13, and thus to the battery unit 10, to generate vapour for inhalation. The pin 8 residing in the slot 7, as shown in Fig. 4, then holds the mouthpiece 4 in the second position B.” 
WO 2017/102686-10- PCT/EP2016/080730
	However, the instant specification does not describe interrupting and completing an electrical connection between the power supply and control circuit. The paragraph cited by the Applicant merely states that moving the mouthpiece compresses electrical connector element 13 to contact spring washer 14 which is in electrical contact with the printed circuit board 12 to electrically connect aerosol generating means 18. Furthermore, Fig. 3 and 5 illustrate that the printed circuit board 12 in the first and second positions respectively contact the casing 2 holding the power supply 10. There is no description of the casing/power supply being connected or disconnected from the printed circuit board.
	Moreover, originally filed claims 10 and 12 merely recite “an electrical connection between the power supply and aerosol generating means is interrupted” and “the electrical connection between the power supply and aerosol generating means is completed.” Therefore, claims 2-4, 6-9, and 13-17 are rejected for their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claim limitations “the power supply” and “the control circuit” lack antecedent basis. For examination purposes, the limitations will be interpreted as “a power supply” and “a control circuit” respectively. Therefore, claims 2-4, 6-9, and 13-17 are rejected for their dependencies.
Regarding claim 9, the claim limitations “a power supply” and “a control circuit” are indefinite because claim 1 already recites “the power supply” and “the control circuit,” so it is unclear if the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2018/0295883) in view of Benites et al. (US 2016/0029695).
Regarding claims 1, 11, and 17, Powell discloses an electronic vapor generating device and method of operation (abstract) comprising:
a housing (110; equivalent to a body portion) with an atomizer (150; see Fig. 2A; equivalent to an aerosol generating means);
	a mouthpiece (140) slidably coupled along a lateral side edge of the housing (Paragraph 47) including a connecting pipe (142; equivalent to at least one channel) such that vapor generated within the 
	biasing means comprising one or more springs for biasing the mouthpiece in the stowed and operative configurations (Paragraph 26, 55) such that reconfiguration the mouthpiece involves compressing the spring before subsequently recovering to their natural length (Paragraph 55; interpreted as overcoming a predetermined biasing force provided by the spring in order to switch the aerosol generating means between an deactivated state and an activated state.
	Powell further discloses a printed circuit board (180) including a processor (182) for controlling operation of the atomizer and monitoring the activation time of the atomizer when the mouthpiece is in the operative configuration (Paragraph 57) and a power source (160) electrically coupled to the circuit board (see Paragraph 57). 
	However, Powell is silent as to wherein, when the mouthpiece is in the first position, an electrical connection between a power supply and a control circuit is interrupted to switch the aerosol generating means to the deactivated state, and wherein, when the mouthpiece is in the second position, the electrical connection between the power supply and the control circuit is completed to switch the aerosol generating means to the activated state. 
	Benites teaches a vapor safety ring for a mechanical mod having a battery, atomizer, and push button (abstract) comprising a battery (20), a spring (21), push button (18) and PCB electrical conductor (36) (see Fig. 11-12) wherein the user presses the push button to cause the spring to compress allowing the battery to contact the PCB electrical conduct (Paragraph 23; interpreted as a an activated state), the spring also keeping the battery separated from the PCB when the push button is not pressed (paragraph 22; interpreted as a deactivated state). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a spring and push button as in Benites to the device of Powell in order to 
Regarding claims 2 and 13¸ modified Powell discloses the mouthpiece is slidable along the lateral side edge in a direction which is substantially parallel to the longitudinal axis of the device (Paragraph 47).
Regarding claims 3 and 14, modified Powell further discloses the mouthpiece may be pivotally or rotatably coupled to the housing (paragraph 10, 47).
Regarding claim 4, modified Powell discloses the one or more springs compress before subsequently recovering to their natural length as the mouthpiece adopts the stowed or operative configuration (paragraph 55).
Regarding claim 9, modified Powell discloses the housing defines a chamber (120) for receiving a replaceable cartridge (130; equivalent to a reservoir or receptacle), a power source (160) to power an atomizer (Paragraph 54), and the printed circuit board (180) for controlling the operation of the atomizer (paragraph 57). 
Claims 6-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2018/0295883) in view of Benites et al. (US 2016/0029695) as applied to claim 4 above, and further in view of Ambrosio (US 5394868) and Lewis et al. (US 2016/0270441).
Regarding claims 6-8 and 15-16, modified Powell discloses the device as discussed above with respect to claim 4, wherein the mouthpiece includes a shell (141; equivalent to a sleeve member) surrounding an end region of the housing (see Fig. 1A-C) which may be displaced axially or rotationally (Paragraph 47).
 However, modified Benites is silent as to the sleeve member is configured to be rotated about a longitudinal axis defined by the body portion for movement relative to the body portion between the first and second positions, the sleeve includes a slot defining a path for the movement of the mouthpiece between the first and second positions, wherein the body includes a follower element registered in the slot, and wherein opposite ends of the slot define the respective first and second positions for the mouthpiece relative to the body. 

Lewis teaches a nicotine delivery system (abstract) comprising an outer housing (402) with a stopper pin (419) extending from the inner surface of the outer housing (Paragraph 137) and received in second cam track (415B) such that an actuation rod (412) is free to rotate and move in the longitudinal direction (Paragraph 138).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaporization device of modified Powell to include the helical slot and pin projection in Ambrosio in order to achieve the predictable result of rotating and axially moving the mouthpiece (Ambrosio; Column 15, line 60-Column 16, line 23) with the benefit of retracting and exposing the mouthpiece with the dual function of rotating and axial movement in a simplified manner (Column 17, lines 14-20). Furthermore, it would have been obvious to said skilled artisan to have substituted the location of the pin and slot as in modified Powell such that the pin is located on the outer housing and the slot is located on the inner housing as in Lewis because the modification involves a mere substituting of the position of the pin and slot which is known for the same purpose of rotating and axially advancing a part. See MPEP 2144.06(II).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                 

/Michael J Felton/Primary Examiner, Art Unit 1747